Per curiam.
Defendant appeals his conviction of first degree murder, armed criminal action, and sodomy. He was sentenced as a prior offender to life imprisonment. He appeals from the judgment as well as the denial of his Rule 29.15 motion without a hearing.
No jurisprudential purpose would he served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).